Locher, J.,
This cause presents one issue: whether Ohio law permits appellee to assess and collect from appellant the service fee stated in the agreement.* Appellant argues that the service fee does not apply to him because the board lacked statutory authority to agree to that provision and because he had executed a contract with the board prior to the execution of the agreement. We disagree.
This court has already held that a board of education may consummate a collective bargaining agreement. “A board of education is vested with discretionary authority to negotiate and to enter into a collective bargaining agreement with its employees, so long as such agreement does not conflict with or purport to abrogate the duties and responsibilities imposed upon the board of education by law.” Dayton Teachers Assn. v. Dayton Bd. of Edn. (1975), 41 Ohio St. 2d 127, paragraph one of the syllabus. Therefore, we limit our inquiry to the propriety of the service fee provision.
In Rehor v. Case Western Reserve Univ. (1975), 43 Ohio St. 2d 224, certiorari denied, 423 U. S. 1018, Charles F. Rehor had been a tenured member of the faculty of Western Reserve University (“Western Reserve”). Western Reserve had a retirement age of 70. After the federation of Western Reserve and Case Institute of Technology, the retirement age of faculty at Case Western Reserve University (“CWRU”) was 65 with an option of continued employment until age 68. After Rehor turned 68, CWRU refused to reappoint him to the *673faculty. This court held, in the first three paragraphs of the syllabus:
“1. Where a university faculty member is employed, using standard annual reappointment forms which do not set forth in full the terms and conditions of employment, the university’s employment policies, rules and regulations become part of the employment contract between the university and the faculty member.
“2. The grant of tenure to a faculty member by a university does not preclude the university from thereafter changing the retirement age for all faculty members, including the tenured faculty member, provided the change is reasonable and uniformly applicable.
“3. A bylaw of a university, to the effect that its board of trustees shall from time to time adopt such rules and regulations governing the appointment and tenure of the faculty as the board deems necessary, includes a reservation of the right to change the university’s retirement age.” Each of these paragraphs of the syllabus provides guidance for the cause presently before this court.
R. C. 3313.20 provides, in pertinent part: “The board of education shall make such rules and regulations as are necessary for * * * the government of its employees * * * .” Furthermore, appellant expressly agreed “to abide by and maintain the rules and regulations adopted by the * * * [Jefferson] Board * * * .” In light of Rehor, therefore, the later execution of the agreement between the board and appellee does not necessarily exempt appellant from the terms of the agreement.
The board is empowered to enter into, contracts, R. C. 3313.17, as well as to manage and control its public schools, R. C. 3313.47. See Dayton, supra (41 Ohio St. 2d, at 131). In this case, the board elected to negotiate exclusively with appellee. We cannot quarrel with the reasonableness of that managerial decision. Negotiating with an exclusive representative streamlines labor relations and advances the governmental interest of avoiding “ * * * [t]he confusion and conflict that could arise if rival teachers’ unions * * * each sought to obtain the employer’s agreement * * * .” Abood v. Detroit Bd. of Edn. (1977), 431 U. S. 209, at 224.
*674After the agreement went into effect, appellant’s salary increased from $14,880 to $16,440. His fringe benefits increased also. Appellee assessed a service fee of $83.13. In accordance with the agreement, this amount was 50 percent of that charged to members of the union and the same for all non-members. The board’s change in policy was, therefore, “uniformly applicable.” Rehor, supra, paragraph two of the syllabus. Appellee, therefore, is entitled to assess and collect from appellant the service fee established under the agreement.
Accordingly, we affirm the judgment of the Court of Appeals.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Sweeney and C. Brown, JJ., concur.
Holmes and Krupansky, JJ., dissent.

 Abood v. Detroit Bd. of Edn. (1977), 431 U. S. 209, settles all relevant constitutional questions. In Abood, the United States Supreme Court upheld the constitutionality of a Michigan statute which permitted a local government employer and a union to enter into an “agency shop” arrangement under which “ * * * every employee represented by a union — even though not a union member — must pay to the union, as a condition of employment, a service fee equal in amount to union dues.” Id, at 211. The court approved the statutory scheme at least to the extent that nonmember contributions supported the union as an exclusive collective-bargaining representative. Id, at 222-224. Therefore, we need not comment further on the constitutional issue which appellant raises.